Citation Nr: 0618685	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   
 
2.  Entitlement to service connection for hypertension.   
 
3.  Entitlement to service connection for a kidney disorder.   
 
4.  Entitlement to service connection for arthritis of the 
knees.   
 
5.  Entitlement to service connection for a respiratory 
disorder, to include asbestosis.   
 
6.  Entitlement to service connection for an allergy 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Navy Reserve, including a 
period of active duty from August 1963 to August 1965, and 
additional periods of active duty for training and/or 
inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision which 
denied service connection for a psychiatric disorder; 
hypertension; a kidney disorder; arthritis of the knees; a 
respiratory disorder, to include asbestosis; and for an 
allergy disorder.  The veteran provided testimony at a 
personal hearing at the RO in November 2004.  In April 2006, 
the veteran testified at a Board videoconference hearing.


REMAND

The veteran's service medical records show treatment for 
possible psychiatric complaints as well as a reference to 
hypertension.  Such records do not refer to treatment for a 
kidney disorder, knee problems, respiratory problems, or for 
allergy problems.  An October 1961 objective enlistment 
examination report noted a blood pressure reading of 120/64 
and a July 1962 objective examination report related a blood 
pressure reading of 124/72.  On an medical history form at 
the time of an August 1963 active duty examination, the 
veteran checked that he suffered from dizziness or fainting 
spells, palpitation or pounding of the chest, high blood 
pressure, depression or excessive worry, and nervous trouble.  
The reviewing examiner noted that the veteran reported 
occasional mild dizziness as well as an occasional 
palpitation.  It was also noted that the veteran stated that 
he had been told that he had high blood pressure in the past 
and that he worried in general and was told by friends that 
he was nervous.  The August 1963 objective active duty 
examination report noted a blood pressure reading of 138/86.  
There were notations that the veteran's nose and sinuses, 
lungs and chest, heart, vascular system, genitourinary 
system, and psychiatric evaluation were normal.  

A June 1964 consultation report noted that the veteran had 
shown immaturity on two or three occasions and that he had a 
paranoid personality.  The provisional diagnosis was immature 
personality and paranoid personality.  The consultation 
report noted that the veteran had become very intoxicated the 
previous week and that when he returned to the ship, he was 
abusive and insulting.  It was reported that he also made 
several threats and that he had been observed to have other 
episodes of immature behavior in the pat.  The examiner 
related an impression of an immature twenty year old who 
tended to act impulsively.  A March 1965 treatment entry 
noted that the veteran was tired and run down for the 
previous week and that he was also anorexic.  No diagnosis 
was provided.  The August 1965 objective separation 
examination report indicated a blood pressure reading of 
108/68.  There were notations that the veteran's nose and 
sinuses, lungs and chest, heart, vascular system, 
genitourinary system, and psychiatric evaluation were normal.  

Post-service private treatment records dated from August 1991 
to January 2005 show treatment for kidney problems, such as 
kidney stones, and possible psychiatric problems.  These 
records do not currently show treatment for hypertension, 
arthritis of the knees, an allergy disorder, or for a 
respiratory disorder, to include asbestosis.  

A May 2001 report from The Urology Clinic noted that the 
veteran was evaluated for microhematuria and that he reported 
that he had a history of stone disease.  No diagnosis was 
provided.  A January 2005 report from A. L. Spires, M.D., 
stated that the veteran should be evaluated for a possible 
service-connected nervous disorder because he reported that 
his symptoms related to his combat duty.  

The Board notes that the veteran has not been afforded a VA 
examination with etiological opinions after a review of the 
entire claims folder, as to his claims for service connection 
for disorders with possible treatment in service such as his 
claims for a psychiatric disorder and for hypertension.  

Additionally, at the April 2006 Board hearing, the veteran 
testified that he received treatment for his various claimed 
disorders from numerous private physicians.  He stated that 
he received treatment from Dr. Togwell in Bastrop, Louisiana; 
Dr. Coleman; Dr. Barnes in Natchitoches, Louisiana; Dr. 
Spires in Mer Rouge, Louisiana; Dr. Coats in Bastrop, 
Louisiana; Dr. Stage in Bastrop, Louisiana; Dr. Brown in 
Monroe, Louisiana; and Dr. Pazare.  At the November 2004 RO 
hearing, the veteran also indicated that he had received 
treatment from Dr. Gibson and Dr. McCann.  As there are 
possible further treatment records which may be pertinent to 
the veteran's claims, they should be obtained.  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes obtaining any additional 
pertinent treatment records and providing him with a VA 
examination with an etiological opinion.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of all of the veteran's 
reported treatment for his claimed 
disorders since his separation from 
service, which are not already in the 
claims folder, from Dr. Togwell, Dr. 
Coleman, Dr. Barnes, Dr. Spires, Dr. 
Coats, Dr. Stage, Dr. Brown, Dr. Pazare, 
Dr. Gibson, and Dr. McCann.

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed psychiatric 
disorder and hypertension.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders and 
indicate if the veteran currently has 
hypertension.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed psychiatric disorder or 
hypertension, including any relationship 
with the veteran's period of service.  The 
examiner should also comment on whether 
any pre-service psychiatric disorder or 
hypertension (if shown prior to service) 
was permanently worsened by service.  

3.  Thereafter, review the veteran's 
claims for service connection for a 
psychiatric disorder; hypertension; a 
kidney disorder; arthritis of the knees; a 
respiratory disorder, to include 
asbestosis; and for an allergy disorder.  
If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



